
	
		II
		110th CONGRESS
		2d Session
		S. 2998
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2008
			Mr. Nelson of Florida
			 (for himself, Ms. Snowe,
			 Mr. Kerry, and Mr. Martinez) introduced the following bill; which
			 was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require accurate and reasonable disclosure of the
		  terms and conditions of prepaid telephone calling cards and services, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prepaid Calling Card Consumer
			 Protection Act of 2008.
		2.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Federal Trade Commission.
			(2)Fees
				(A)In
			 generalThe term fees means all charges, fees,
			 taxes, or surcharges, including connection, hang-up, service, payphone, and
			 maintenance charges, which may be applicable to the use of a prepaid telephone
			 calling card or a prepaid telephone calling service used by a consumer for
			 calls originating within the United States.
				(B)ExclusionThe
			 term fees does not include the applicable per unit or per minute
			 rate for the particular destination called by a consumer.
				(3)International
			 preferred destinationThe term international preferred
			 destination means a specific international destination named on a
			 prepaid telephone calling card or on the packaging material accompanying a
			 prepaid telephone calling card.
			(4)Prepaid
			 telephone calling card
				(A)In
			 generalThe terms
			 prepaid telephone calling card and card mean any
			 right of use purchased in advance for a sum certain linked to an access number
			 and authorization code that enables a consumer to use a prepaid telephone
			 calling service. Such rights of use may be embodied on a card or other physical
			 object or may be purchased by an electronic or telephonic means through which
			 the purchaser obtains access numbers and authorization codes that are not
			 physically located on a card or other physical object.
				(B)ExclusionThe terms prepaid telephone calling
			 card and card do not include cards or other rights of use
			 that provide access to—
					(i)a
			 telecommunications service with respect to which the card or other rights of
			 use and the telecommunications service are provided for free or at no
			 additional charge as a promotional item accompanying a product or service
			 purchased by a consumer; or
					(ii)a
			 wireless telecommunications service account with a wireless service provider
			 that the purchaser has a preexisting relationship with or establishes a
			 carrier-customer relationship with via the purchase of a prepaid wireless
			 telecommunications service handset package.
					(5)Prepaid
			 telephone calling card distributor
				(A)In
			 generalThe term
			 prepaid telephone calling card distributor means any entity,
			 corporation, company, association, firm, partnership, or person that purchases
			 prepaid telephone calling cards or services from a prepaid telephone calling
			 card distributor or prepaid telephone calling service provider and sells,
			 resells, issues, or distributes prepaid telephone calling cards for a fee to 1
			 or more distributors of such cards or to 1 or more retail sellers of such
			 cards.
				(B)ExclusionThe term prepaid telephone calling
			 card distributor does not include any retail merchants or sellers of
			 prepaid telephone calling cards exclusively engaged in point-of-sale
			 transactions with end-user customers.
				(6)Prepaid
			 telephone calling service
				(A)In
			 generalThe terms prepaid telephone calling service
			 and service mean any telecommunications service, paid for in
			 advance by a consumer, that allows a consumer to originate voice telephone
			 calls through a local, long distance, or toll-free access number and
			 authorization code, whether manually or electronically dialed.
				(B)ExclusionThe
			 terms prepaid telephone calling service and service
			 do not include any service that provides access to a wireless
			 telecommunications service account wherein the purchaser has a preexisting
			 relationship with the wireless service provider or establishes a
			 carrier-customer relationship via the purchase of a prepaid wireless
			 telecommunications service handset package.
				(7)Prepaid
			 telephone calling service providerThe term prepaid telephone calling
			 service provider means any entity, corporation, company, association,
			 firm, partnership, or person providing prepaid telephone calling service to the
			 public using its own, or a resold, telecommunications network or voice over
			 Internet technology.
			(8)Wireless
			 telecommunications serviceThe term wireless
			 telecommunications service has the meaning given the term
			 commercial mobile service in section 332(d) of the Communications
			 Act of 1934 (47 U.S.C. 332(d)).
			3.Required
			 disclosures of prepaid telephone calling cards or services
			(a)RulemakingNot later than 180 days after the date of
			 the enactment of this Act, the Commission shall prescribe regulations that
			 require every prepaid telephone calling service provider and prepaid telephone
			 calling card distributor to disclose, with respect to the terms and conditions
			 of a prepaid telephone calling card or service provided, sold, resold, issued,
			 or distributed by such service provider or distributor, as the case may be, the
			 following:
				(1)(A)The number of calling units or minutes of
			 domestic interstate calls provided by such card or service at the time of
			 purchase; or
					(B)the dollar value of such card or service
			 and the domestic interstate rate per minute provided by such card or service at
			 the time of purchase.
					(2)The applicable
			 calling unit or per minute rates for all international preferred destinations
			 served by such card or service.
				(3)The applicable
			 per minute rates for all individual international destinations served by such
			 card or service.
				(4)That the rates
			 described in paragraph (3) may be obtained through the prepaid telephone
			 calling card provider’s toll-free customer service number or Internet
			 website.
				(5)All terms and conditions pertaining to the
			 use of such card or service, including the following:
					(A)The maximum amount and frequency of all
			 fees.
					(B)Applicable policies relating to refund,
			 recharge, decrement, and expiration.
					(C)Limitations, if any, on the use or period
			 of time for which the displayed, promoted, or advertised minutes or rates will
			 be available to the customer.
					(6)The name and address of such service
			 provider.
				(7)A
			 toll-free telephone number to contact the customer service department of such
			 service provider and the hours of service of such customer service
			 department.
				(b)Clear and
			 conspicuous disclosure of required information and language
			 requirementsThe regulations prescribed under subsection (a)
			 shall include requirements as follows:
				(1)CardsIn
			 the case of a prepaid telephone calling card, the disclosures described in
			 subsection (a) (other than paragraph (3) of such subsection) shall be printed
			 in plain English in a clear and conspicuous location on each prepaid telephone
			 calling card or the packaging of such card so that such disclosures are plainly
			 visible to a consumer at the point of sale.
				(2)Online
			 servicesIn the case of a
			 prepaid telephone calling service that consumers access and purchase via the
			 Internet, the disclosures described in subsection (a) (other than paragraph (4)
			 of such subsection) shall be displayed in plain English in a clear and
			 conspicuous location on the Internet site from which the consumer purchases
			 such service.
				(3)Advertising and
			 other promotional materialThe disclosures described in subsection (a)
			 (other than paragraph (3) of such subsection) shall be printed on any
			 advertising for the prepaid telephone calling card or service, including on any
			 signs for display by retail merchants, any promotional emails, any Internet
			 site used to promote such card or service, and on any other promotional
			 material.
				(4)Languages other
			 than EnglishIf a language
			 other than English is predominantly used on a prepaid telephone calling card or
			 its packaging, or in the point-of-sale advertising, Internet advertising, or
			 promotional material of a prepaid telephone calling card or prepaid telephone
			 calling service, than the disclosures required by the regulations prescribed
			 under subsection (a) shall be disclosed in that language on such card,
			 packaging, advertisement, or promotional material in the same manner as if
			 English were used.
				(c)Additional
			 regulationsThe Commission may, in accordance with section 553 of
			 title 5, United States Code, prescribe such other regulations as the Commission
			 determines are necessary to protect consumers of prepaid telephone calling
			 cards and services.
			4.Unlawful conduct
			 related to prepaid telephone calling cards
			(a)Prepaid
			 telephone calling service providerIt shall be unlawful for any
			 prepaid telephone calling service provider to do any of the following:
				(1)Undisclosed
			 fees and chargesTo assess or deduct from the balance of a
			 prepaid telephone calling card any fee or other amount for use of the prepaid
			 telephone calling service, except—
					(A)the per minute
			 rate or value for each particular destination called by the consumer;
			 and
					(B)fees that are
			 disclosed as required by regulations prescribed under section 3.
					(2)Minutes and
			 rates as promoted and advertisedWith respect to a prepaid
			 telephone calling card for a service of the prepaid telephone calling service
			 provider, to provide fewer minutes than the number of minutes promoted or
			 advertised, or to charge a higher per minute rate to a specific destination
			 than the per minute rate to that specific destination promoted or advertised,
			 on—
					(A)the prepaid
			 telephone calling card;
					(B)any point-of-sale
			 material relating to the card; or
					(C)other advertising
			 related to the card or service.
					(3)Minutes
			 announced, promoted, and advertised through voice promptsTo
			 provide fewer minutes than the number of minutes announced, promoted, or
			 advertised through any voice prompt given by the prepaid telephone calling
			 service provider to a consumer at the time the consumer places a call to a
			 dialed destination with a prepaid telephone calling card or service.
				(4)ExpirationUnless a different expiration date is
			 clearly disclosed pursuant to the disclosure requirements of regulations
			 prescribed under section 3, to provide, sell, resell, issue, or distribute a
			 prepaid telephone calling card or service that expires—
					(A)before the date
			 that is 1 year after the date on which such card or service is first used;
			 or
					(B)in the case of a
			 prepaid telephone calling card or service that permits a consumer to purchase
			 additional usage minutes or add additional value to the card or service, before
			 the date that is 1 year after the date on which the consumer last purchased
			 additional usage minutes or added additional value to the card or
			 service.
					(5)Charges for
			 unconnected callsTo assess
			 any fee or charge for any unconnected telephone call. For purposes of this
			 paragraph, a telephone call shall not be considered connected if the person
			 placing the call receives a busy signal or if the call is unanswered.
				(b)Prepaid
			 telephone calling card distributorIt shall be unlawful for any
			 prepaid telephone calling card distributor to do any of the following:
				(1)Undisclosed
			 fees and chargesTo assess or deduct from the balance of a
			 prepaid telephone calling card any fee or other amount for use of the prepaid
			 telephone calling service, except—
					(A)the per minute
			 rate or value for each particular destination called by the consumer;
			 and
					(B)fees that are
			 disclosed as required by regulations prescribed under section 3.
					(2)Minutes as
			 promoted and advertisedTo sell, resell, issue, or distribute any
			 prepaid telephone calling card that the distributor knows provides fewer
			 minutes than the number of minutes promoted or advertised, or a higher per
			 minute rate to a specific destination than the per minute rate to that specific
			 destination promoted or advertised, on—
					(A)the prepaid telephone calling card;
					(B)any point of sale material relating to the
			 card; or
					(C)other advertising relating to the card or
			 service.
					(3)Minutes
			 announced, promoted, or advertised through voice promptsTo sell,
			 resell, issue, or distribute a prepaid telephone calling card that such
			 distributor knows provides fewer minutes than the number of minutes announced,
			 promoted, or advertised through any voice prompt given to a consumer at the
			 time the consumer places a call to a dialed destination with the prepaid
			 telephone calling card or service.
				(4)ExpirationUnless a different expiration date is
			 clearly disclosed pursuant to the disclosure requirements of regulations
			 prescribed under section 3, to provide, sell, resell, issue, or distribute a
			 prepaid telephone calling card that expires—
					(A)before the date
			 that is 1 year after the date on which such card or service is first used;
			 or
					(B)in the case of a
			 prepaid telephone calling card or service that permits a consumer to purchase
			 additional usage minutes or add additional value to the card or service, before
			 the date that is 1 year after the date on which the consumer last purchased
			 additional usage minutes or added additional value to the card or
			 service.
					(c)LiabilityA
			 prepaid telephone calling service provider or a prepaid telephone calling card
			 distributor may not avoid liability under this section by stating that the
			 displayed, announced, promoted, or advertised minutes, or the per minute rate
			 to a specific destination, are subject to fees or charges, or by utilizing
			 other disclaimers or limitations.
			5.Enforcement by
			 the Federal Trade Commission
			(a)Unfair and
			 deceptive act or practiceNotwithstanding any other provision of
			 law, a violation of a regulation prescribed under section 3 or the commission
			 of an unlawful act proscribed under section 4 shall be treated as a violation
			 of a rule defining an unfair or deceptive act or practice prescribed under
			 section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)).
			(b)Authority of the
			 CommissionThe Commission shall enforce this Act in the same
			 manner and by the same means as though all applicable terms and provisions of
			 the Federal Trade Commission Act were incorporated into and made a part of this
			 Act.
			(c)Rulemaking
			 authorityThe Commission may
			 prescribe regulations to carry out this Act.
			6.State
			 enforcement
			(a)In
			 General
				(1)Civil
			 actionsIn any case in which the attorney general of a State, a
			 State utility commission, or other authorized State consumer protection agency
			 has reason to believe that an interest of the residents of that State has been
			 or is threatened or adversely affected by the engagement of any person in a
			 practice that is prohibited under this Act, the State, as parens patriae, may
			 bring a civil action on behalf of the residents of that State in a district
			 court of the United States of appropriate jurisdiction, or any other court of
			 competent jurisdiction—
					(A)to enjoin that
			 practice;
					(B)to enforce
			 compliance with this Act;
					(C)to obtain damage,
			 restitution, or other compensation on behalf of residents of the State;
			 or
					(D)to obtain such
			 other relief as the court may consider to be appropriate.
					(2)Notice to
			 Federal Trade Commission
					(A)In
			 generalBefore filing an action under paragraph (1), the attorney
			 general of a State, a State utility commission, or an authorized State consumer
			 protection agency shall provide to the Commission—
						(i)written notice of
			 the action; and
						(ii)a
			 copy of the complaint for the action.
						(B)Exemption
						(i)In
			 generalSubparagraph (A) shall not apply to the filing of an
			 action under paragraph (1) if the attorney general of a State, a State utility
			 commission, or an authorized State consumer protection agency filing such
			 action determines that it is not feasible to provide the notice described in
			 subparagraph (A) before the filing of the action.
						(ii)NotificationIn
			 an action described in clause (i), the attorney general of a State, a State
			 utility commission, or an authorized State consumer protection agency shall
			 provide notice and a copy of the complaint to the Commission at the time the
			 action is filed.
						(b)Intervention by
			 Federal Trade Commission
				(1)In
			 generalUpon receiving notice under subsection (a)(2), the
			 Commission may intervene in the action that is the subject of such
			 notice.
				(2)Effect of
			 interventionIf the Commission intervenes in an action under
			 subsection (a), the Commission may—
					(A)be heard with
			 respect to any matter that arises in that action; and
					(B)file a petition
			 for appeal.
					(c)ConstructionNothing
			 in this Act may be construed to prevent an attorney general of a State, a State
			 utility commission, or an authorized State consumer protection agency from
			 exercising the powers conferred on the attorney general, a State utility
			 commission, or an authorized State consumer protection agency by the laws of
			 that State—
				(1)to conduct
			 investigations;
				(2)to
			 administer oaths or affirmations;
				(3)to
			 compel the attendance of witnesses or the production of documentary and other
			 evidence;
				(4)to enforce any
			 State consumer protection laws of general applicability; or
				(5)to establish or
			 utilize existing administrative procedures to enforce the provisions of the law
			 of such State.
				(d)Venue; Service
			 of Process
				(1)VenueAny
			 action brought under subsection (a) may be brought in the district court of the
			 United States that meets applicable requirements relating to venue under
			 section
			 1391 of title 28, United States Code.
				(2)Service of
			 processIn an action brought under subsection (a), process may be
			 served in any district in which the defendant—
					(A)is an inhabitant;
			 or
					(B)may be
			 found.
					7.ApplicationThe regulations prescribed under section 3
			 and the provisions of section 4 shall apply to any prepaid telephone calling
			 card issued or placed into the stream of commerce, and to any advertisement,
			 promotion, point-of-sale material or voice prompt regarding a prepaid telephone
			 calling service that is created or disseminated 90 days after the date on which
			 the regulations are prescribed under section 3(a).
		8.PreemptionNothing in this Act shall affect the
			 authority of any State to establish or continue in effect a provision of the
			 law of a State relating to regulation of prepaid calling cards, prepaid calling
			 card distributors, prepaid calling services, or prepaid calling service
			 providers, except to the extent that such provision of law is inconsistent with
			 the provisions of this Act or a regulation prescribed under this Act, and then
			 only to the extent of such inconsistency. A provision of the law of a State is
			 not inconsistent with this Act or a regulation prescribed under this Act if
			 such provision provides equal or greater protection to consumers than what is
			 provided under this Act or the regulations prescribed under this Act.
		
